Defendant was indicted for a violation of section 25-a of the Lien Law, which provides that funds received by a contractor for a public improvement may constitute trust funds in his hands which he must first apply to the payment of certain persons therein indicated, and that a contractor who applies such funds for any other purpose and fails to pay the claims of those therein named, is guilty of larceny and punishable under section 1302 of the Penal Law. Defendant entered into a contract with the State for a public improvement on April 22, 1932. Section 25-a of the Lien Law became effective July 1, 1932. The first payment received by the contractor was on August 25, 1932. The trial court held that the law was not retroactive and could not affect a contract made prior to its enactment, even though there was a payment thereunder made after the enactment of the law. Order of the County Court of Kings county dismissing indictment affirmed. Lazansky, P. J., Young, Davis, Johnston and Adel, JJ., concur.